     Case 2:17-cv-01045-TLN-DMC Document 39 Filed 08/10/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     NICHOLAS PATRICK,                                    Case No. 2:17-cv-1045-TLN-DMC (P)
12
                                            Plaintiff, ORDER
13
                    v.
14

15   MCINTYRE, et al.,
16                                      Defendants.
17

18
           GOOD CAUSE APPEARING, Defendants’ motion to stay the discovery and dispositive
19
     motions deadlines is GRANTED. The discovery and dispositive motions deadlines currently in
20
     effect are stayed. The Court will issue new discovery and dispositive motions deadlines, if
21
     necessary, after resolution of the pending motion for involuntary dismissal.
22
           IT IS SO ORDERED.
23

24
           Dated: August 10, 2020
25                                                        ____________________________________
                                                          DENNIS M. COTA
26
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
                                                               [Proposed] Order (2:17-cv-1045-TLN-DMC (P))
